Order entered April 19, 2021




                                        In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas

                                  No. 05-21-00244-CV

          IN THE INTEREST OF I.D. & A.D., MINOR CHILDREN

                On Appeal from the 354th Judicial District Court
                             Hunt County, Texas
                        Trial Court Cause No. 88200

                                       ORDER

      The notice of appeal in this case, filed in this Court on April 14, 2021,

contains the names of the minor children. We ORDER appellant to file an

amended notice of appeal that complies with rule 9.8 of the Texas Rules of

Appellate Procedure on or before April 23, 2021. See TEX. R. APP. P. 9.8 (all

papers submitted to the court, except a docketing statement, must identify a minor

by an alias, meaning using one or more of the person’s initials or a fictitious name

to refer to the person).

                                              /s/   DENNISE GARCIA
                                                    JUSTICE